RENDERED: FEBRUARY 11, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0456-MR

TOM SWEARINGEN,
INDIVIDUALLY AND ON BEHALF
OF ALL SIMILARLY SITUATED                                              APPELLANT


                  APPEAL FROM FAYETTE CIRCUIT COURT
v.                HONORABLE JULIE M. GOODMAN, JUDGE
                         ACTION NO. 19-CI-00462


HAGYARD DAVIDSON MCGEE
ASSOCIATES, PLLC; JOHN DOES 1-
100; DEAN DORTON ALLEN FORD,
PLLC; DR. DWAYNE RODGERSON;
DR. MICHAEL SPIRITO; DR.
MICHAEL T. HORE; AND DR.
ROBERT J. HUNT                                                          APPELLEES


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Tom Swearingen individually, and on behalf of a

putative class of similarly situated parties, appeals from the Fayette Circuit Court’s
grant of summary judgment to Hagyard Davidson McGee Associates, PLLC, Dr.

Michael T. Hore, Dr. Dwayne Rodgerson, Dr. Michael Spirito, Dr. Robert J. Hunt,

and Dean Dorton Allen Ford, PLLC (collectively appellees), which dismissed

Swearingen’s original class action complaint, and the trial court’s denial of

Swearingen’s contemporaneous motion to file an amended class action complaint.

Having determined that the trial court’s judgment was not an abuse of discretion

and is not otherwise erroneous, we affirm.

              In February 2019, Swearingen filed a class action complaint against

the appellees and John Does asserting claims of: (1) fraudulent inducement and/or

fraudulent misrepresentation; (2) breach of express warranty; (3) civil conspiracy;

(4) aiding and abetting a civil conspiracy; (5) aiding and abetting fraud; (6)

negligence; and (7) negligence per se. As will prove to be relevant later, the

complaint was not verified by Swearingen.

              In the complaint, Swearingen listed twenty-four horses that he had

purchased at the Keeneland sales between 2007 and 2016. The focus of the

complaint was on allegations that the appellees had for years altered the dates of

procedure shown on digital radiographs1 taken of horses in order to make it appear

that x-rays had been performed within the three weeks prior to the horse’s eventual


1
  The term “digital radiograph” and “x-ray” are used interchangeably herein as they were within
the complaint. Digital radiograph began replacing physical x-ray films in Keeneland’s
repository in 2006.

                                              -2-
sale at Keeneland. Those x-rays which contained false dates were placed in the

“repository” at Keeneland where they could be viewed by potential buyers in

advance of sale. Swearingen alleges that the misdated x-rays caused buyers to

purchase horses they would not have otherwise, and that if they had known of this

practice they “would not have participated in the Keeneland sale in the first place

and never would have bought the aforementioned horses.” Swearingen explicitly

alleged that he “would review or have his agents review the radiographs of such

horse” prior to making a purchase at Keeneland and “did in fact review the x-rays

in the Repository[.]”

              The complaint specifically defined the class of similarly situated

individuals as those: “who purchased one or more horses at Keeneland . . . who

reviewed digital x-rays in the Repository . . . prior to bidding . . . and who, if it had

been disclosed in advance . . . would not have purchased such horses at the sale[.]”

Two alleged characteristics of Swearingen’s ostensible class would ultimately

determine the fate of this litigation. First, that the plaintiffs or their agents

reviewed digital x-rays in Keeneland’s repository. Second, that they would not

have purchased their horses had they known of improprieties in radiograph dating.

              From the outset of the litigation, the trial court was concerned as to

the nature of this amorphous class of buyers who allegedly would not have even

purchased their horse(s) but did not suffer any traditionally quantifiable or


                                           -3-
calculable damages, did not purchase any injured horse in reliance upon an

incorrectly dated x-ray, did not lose money on a horse purchased and, seemingly,

had no regrets regarding their purchase. At the January 2, 2020 status conference,

the trial court expressed its concern as follows:

             So, his class is, “I would have never bought a horse at
             Keeneland if I knew that this had happened.” Okay.
             Well – so if he never bought a horse – so only those
             individuals who would have never gone to Keeneland,
             never would have bought a horse at Keeneland if they
             had known that, that’s your class.

There was no allegation within the complaint or within the litigation that any back-

dated radiograph had concealed an infirmity or injury that caused a buyer, acting in

reliance on such an x-ray, to unknowingly purchase an injured horse.

             At this conference, the trial court went on to request that the parties

take Swearingen’s deposition at their earliest convenience, explaining that

afterwards it planned on scheduling another status conference. That follow-up

conference was set for March 5, 2020.

             Swearingen’s deposition was conducted on February 11, 2020. His

testimony was inconsistent with both the specific allegations in his class action

complaint and his prior written discovery responses. Specifically, Swearingen

admitted under oath that he never used the repository and never relied on any

information in the repository. He also admitted to purchasing a horse at Keeneland




                                          -4-
in 2019, despite already knowing at that time that radiograph dates could be back-

dated.

             Swearingen, in both his complaint and discovery responses, had

stated that he always had a veterinarian review the repository radiographs before

he purchased a horse at Keeneland. However, Swearingen admitted at his

deposition that he did not retain a veterinarian of his own to review the radiographs

or create a report regarding them. Swearingen also admitted he never went to the

repository or had anyone go to the repository on his behalf to look at radiographs.

             As to radiograph reports (which Swearingen later claimed to have

confused with the actual radiographs), he admitted during his deposition that he did

not look at the dates of when radiographs were taken. Swearingen admitted he did

not even know whether the reports reflected when the radiographs were taken.

Swearingen acknowledged that he never reviewed or relied on the date on which a

radiograph was taken in bidding and he could not identify any condition of any

horse purchased by him that should have been, but was not, noted in a radiograph

report he reviewed. Swearingen also admitted that he did not know whether any

radiograph misrepresented any horse as of the date of its sale.

             Q: So regardless of when the radiograph was taken, the
                reports to the best of your knowledge accurately
                depicted the condition of the horse you bid on?

             A: Correct. That’s correct, Mike. You’re right.


                                         -5-
Therefore, Swearingen’s factual allegations underlying the causation and reliance

elements of his claims were wholly undermined by his deposition testimony.

             Regarding the damages element of his claims, Swearingen further

admitted that he could not articulate any damages he had suffered because of the

alleged back-dating of radiographs. Of twenty-two yearlings he had purchased,

Swearingen only identified one that may have had a problem discerned after its

purchase and that one issue was described by Swearingen’s own veterinarian as the

result of transport. Even with that one horse, Swearingen recouped its full

purchase price. Swearingen could not even say that any radiograph or radiograph

report failed to accurately depict a horse’s condition at the time of purchase.

             Based upon Swearingen’s deposition testimony, the appellees moved

for summary judgment on all counts asserting that Swearingen’s deposition

showed him to have no compensable damages and that the factual allegations

contained in his complaint were in fact false. Appellant’s counsel responded by

offering an affidavit from Swearingen, dated February 20, 2020, attempting to

explain, and change, his testimony. Counsel also filed a motion for leave to file a

first amended complaint which changed both the underlying factual basis of their

claims and their damage model.

             Swearingen stated in his affidavit that what he really meant when he

testified that he did not retain a veterinarian of his own to review the radiographs


                                         -6-
or create a report regarding them was that “a vet [not retained by Swearingen] had

always reviewed them in formulating the report which I reviewed. In most cases,

the consignor would have a copy of the report with him for me to look at when I

saw the horse.”

             The affidavit included allegations against the conduct of one of the

defense counsel wherein Swearingen alleged: “Mr. Casey seemed very angry and

irate and raised his voice quite a bit. Since I have never been in any type of

deposition or legal case before, I was honestly intimidated and scared but trying to

answer the questions truthfully, but Mr. Casey was practically shouting at me. . . .

Mr. Casey was so aggressive he had me very confused. I felt he was trying to

confuse me by presenting a question and then re-presenting it in a different way.”

             Based on those allegations, the trial court obtained a copy of the video

recording of the deposition and viewed its entirety prior to its upcoming March 5,

2020 hearing. After watching the video, the trial court stated:

             I found none of the attorneys to have acted
             inappropriately. I found all the attorneys to have been
             civil. I found the behavior between Mr. Casey and Mr.
             Swearingen to be cordial. I believe Mr. Swearingen
             regularly called Mr. Casey “Mike.” But more
             importantly I’ll note that Mr. Rambicure is an excellent
             litigator and not once did he object to the behavior or
             how Mr. Casey was treating his client. There was never
             any arguments that he was being treated inappropriately.
             So I find that statement in that affidavit to be less than
             genuous (sic).


                                         -7-
             Based upon its review of the affidavit and the deposition, the trial

court concluded that the affidavit was actually drafted to protect counsel and was

contrary to the interests of Swearingen, stating: “Mr. Swearingen is bound by his

deposition. The Court holds him to that. The Court has a problem with the

affidavit . . . I don’t think the affidavit was written to protect Mr. Swearingen. The

Court’s belief is the affidavit was written to protect the attorneys.”

             Swearingen’s affidavit also sought to distance himself from the

admission that he had been “recruited” to act as a plaintiff in the litigation by a Mr.

Hal Snowden who was a paid consultant of the appellant’s counsel’s firm. At its

subsequent hearing of March 5, 2020, the court stated:

             But in the deposition he stated very clearly – and I
             marked the pages that Mr. Snowden recruited him – that
             he would not have brought suit if he hadn’t talked with
             Mr. Snowden; he had not given it any thought until he
             talked with Mr. Snowden, but that document [the
             affidavit] you had him file or that was filed I take it
             before you came in disputes all of that. So then I have a
             situation where the Court, for lack of a better word, Mr.
             Colson, needs to say, well, were you lying then or are
             you lying now[?] I mean, it was very clear and it was
             asked very clearly was he recruited and his answer was
             yes.

             Given that Swearingen’s deposition revealed that he has no justiciable

claim under his original complaint, the court addressed the tangential issue that

there was no longer any lawful class representative – even before a class had been

certified. As the trial court stated:

                                          -8-
             [Y]ou do not file a class action and try to use it as for
             purposes of discovery to find a class. And that’s where
             this Court thinks – that’s where this Court believes we
             are, that there is no class, there’s not been a class that’s
             even been located. We have one gentleman who doesn’t
             meet the requirements of the class as pled, and that the
             goal is to try to use discovery to see if there’s a class.

             ....

             So now we’re stuck with the complaint where under oath
             very clearly the class representative has made it clear that
             he does not meet the elements.

             Swearingen’s counsel agreed with that legal assessment, stating in

response that this was why they had moved to amend the complaint.

             On March 24, 2020, the trial court issued its order denying

Swearingen’s motion to file an amended complaint as untimely and dismissing

Swearingen’s individual and class action claims with prejudice.

             On appeal, Swearingen argues that the trial court erred by: (1)

denying his motion to file an amended complaint; and (2) dismissing the class

action on the basis that Swearingen was not an appropriate class representative.

The second assignment of error includes the assertions that the trial court erred by:

(a) not permitting class certification discovery prior to dismissing the class action;

(b) not permitting the modification of the class definition; (c) not permitting the

identification of an alternative class representative; and (d) not recognizing that the

original and amended complaints stated prima facie causes of action pursuant to


                                          -9-
Kentucky Rules of Civil Procedure (CR) 23. A third assertion of error made by

Swearingen was that the dismissal of a separate breach of warranty claim against

Dean Dorton Allen Ford, PLLC and Hagyard was not addressed by the trial court

and should not otherwise have been dismissed.

             There is no argument made by Swearingen that the dismissal of his

original complaint was improper given his deposition testimony. In fact, the

propriety of that action is conceded. The original complaint was dismissed based

upon testimony by the sole plaintiff and putative class representative whose

testimony made it quite clear that he had sustained no injury attributable to any

actions of the appellees.

             Our case law establishes that an abuse of discretion standard of review

applies to trial court rulings on whether to grant leave to amend pursuant to CR

15.01. Laneve v. Standard Oil Co., 479 S.W.2d 6, 9 (Ky. 1972). Under the Rule,

leave to amend “shall be freely given when justice so requires.” This Court has

consistently supported a liberal interpretation of this Rule. However, CR

15.01 remains within the discretion of the trial court whose ruling will not be

disturbed unless it is clearly an abuse. Graves v. Winer, 351 S.W.2d 193 (Ky.

1961). Based upon the facts presented in this matter, we do not agree that the trial

court abused its discretion in denying the filing of the amended complaint and




                                        -10-
furthermore do not believe that the interests of justice would have been served had

it allowed the amended complaint to be filed.

             The question presented for our decision is not only whether the

appellant’s new and belated contentions could subject the appellees to liability.

The decisive issue to be determined is whether the trial judge acted properly in

refusing the appellant leave to inject a new theory of liability into the case under

the circumstances presented. Swearingen in effect abandoned his initial claims and

attempted to inject a completely new claim of liability. In view of the time that

had passed and the fact that he only attempted to change his previously false

allegations after his deposition was completed (which served to alter basic factual

and legal issues in the case), we may conclude that the trial court acted well within

its discretion when it denied leave to file the amended pleadings.

             While the trial court referred to Swearingen’s motion for leave to

amend as “untimely,” such characterization encompassed more than the mere time

which had passed between the filing of the original complaint and the motion to

amend. The tendered amendment was “untimely” in the context that it was not

submitted until after Swearingen’s sworn testimony proved his original claims to

be meritless. The trial court discussed the basis of its reasoning at length on the

record and considered the competing interests of the parties including potential, but

not yet identified, members.


                                         -11-
              The Court: [T]he case law is so clear that a case has to
                         be dismissed if the class representative isn’t
                         a member of the class. . . . [T]hat’s a
                         prerequisite. That is so clear under the law
                         that it’s not even named . . . It’s a given, Mr.
                         Miller.

              Counsel:       Which is why we have requested leave to
                             amend the class, and if he’s deemed not – if
                             we’re not allowed to amend the class to
                             define to be someone that looked at
                             repository reports instead of x-rays, then –

              The Court: You’ve had 13 months to amend that
                         complaint and the Court does not find that
                         motion to be timely based on all the time, all
                         the efforts you’ve had, all the things that
                         have gone on. So the Court does not find it
                         timely filed to amend that complaint. So
                         now we’re stuck with the complaint where
                         under oath very clearly the class
                         representative has made it clear that he does
                         not meet the elements. He is not . . .

              Counsel:       He is not a member of the class . . . .

              The Court: And under [Gevedon v. Purdue Pharma2] –

2
 Gevedon v. Purdue Pharma, 212 F.R.D. 333, 337 (E.D. Ky. 2002) (emphasis added) (citations
omitted):

                      The Plaintiffs must also be members of the proposed
              “class.” This element stems from the real party in interest
              requirement of Rule 17(a) of the Federal Rules of Civil Procedure
              and is closely related to subsection (a)(4) of Rule 23, requiring that
              the representatives adequately protect the interest of the proposed
              class members . . . . Here, the Plaintiffs assert that they are
              “proposed representatives on behalf of a Class seeking injunctive
              relief and damages.” . . . However, the named Plaintiffs do not
              appear to have suffered “severe disabling addiction; actual
              addiction; the consequences of addiction; the reasonable fear of

                                              -12-
Counsel:       Which I agree which is why we sought to
               amend it.

The Court: Well, but it’s not timely.

Counsel:       I understand. I understand.

The Court: You’ve known, if [Swearingen] worked with
           you as long as he supposedly did . . . then he
           knew exactly what that complaint said. . . . I
           believe that man told the truth and tried
           desperately hard to be totally candid and
           honest with the Court in his deposition. He
           made it clear in that that he did not meet the
           elements of a class rep.

Counsel:       I agree.

The Court: So, in agreement then I would take it that
           you would not dispute that it needs to be
           dismissed under [Gevedon v. Purdue
           Pharma?]

Counsel:       We have alternatively requested leave, if we
               have to stay with the original class definition
               as opposed to amending the class definition,
               to seek leave to find a new plaintiff that fits
               the original class.

The Court: Well, the problem with that is you had 13
           months and the case law is very clear that
           you don’t file a lawsuit. You don’t put it

addiction and /or the consequences of addiction; and other adverse
conditions, including physical, mental, and/or emotional harm,
death, and loss of consortium.” . . . Thus, even if the allegations in
the complaint would support the existence of a well-defined
“class,” there is not enough evidence or information for the Court
to conclude that the named Plaintiffs would fall within the
proposed “class.”

                                -13-
                            together as an attorney, under [Bodner v.
                            Oreck Direct,3] and then go out and try to
                            use discovery to find a class rep.

As the trial court stated, Swearingen was still the only plaintiff to come forward

and he had testified under oath that he was not even a class representative.

             Looking to the amended complaint, we must first note that

Swearingen’s sworn admissions, once made within the litigation, were not

susceptible to a “do over” in the form of a post-deposition affidavit that directly

contradicted his deposition testimony. See Lipsteuer v. CSX Transp., Inc., 37

S.W.3d 732, 736 (Ky. 2000) (explaining “an affidavit which merely contradicts

earlier testimony cannot be submitted for the purpose of attempting to create a

genuine issue of material fact[,]” because, “if such practice were allowed, the use


3
 Bodner v. Oreck Direct, LLC, No. C 06-4756 MHP, 2007 WL 1223777, at *2-3 (N.D. Cal. Apr.
25, 2007) (unpublished):

                     In light of plaintiff’s undeniable and overwhelming
             ignorance regarding the nature of this action, the facts alleged, and
             the theories of relief against defendant, the court cannot conclude
             that he has met the threshold typicality or adequacy requirements
             of Rule 23(a). It is clear from the record that plaintiff’s counsel,
             and not plaintiff, is the driving force behind this action. Such a
             “cart before the horse” approach to litigation is not the proper
             mechanism for the vindication of legal rights[.]

             ....

             Indeed, counsel himself admitted at the hearing that he or his firm
             had the research performed on the product at issue and had a
             theory about the product’s deficiencies. Then, armed with that
             information they went in search of a plaintiff, never mind the lack
             of a fitting plaintiff.



                                             -14-
of summary judgment would be even more severely curtailed.”). The changes

made to the allegations in Swearingen’s amended complaint addressed the two

substantive failures revealed in his deposition. These changes consisted of adding

an alternative of viewing or relying upon “and/or radiograph reports based on

those x-rays” in addition to the original allegations that stated that he had actually

“reviewed digital x-rays in the [r]epository” – which he admitted that he had not

done.4 Second, to allege at least some form of damage, Swearingen added “or

would have bid and paid less for such horses” to his original (disproven) allegation

that he “would not have purchased such horses at the sale(s)[.]”

              In determining whether circumstances justify leave to amend, the trial

court can “consider such factors as the failure to cure deficiencies by amendment

or the futility of the amendment itself.” First Nat’l Bank of Cincinnati v. Hartman,

747 S.W.2d 614, 616 (Ky.App. 1988) (citations omitted). That’s precisely the

circumstance presented here. Even if the factual allegations contained in

Swearingen’s tendered amended complaint were accepted as true, he could not

now allege that he relied upon, and was thereafter injured by, a misrepresentation

made by the appellees regarding the condition of any horse that he purchased. He

cannot allege that any of the appellees prepared a back-dated radiograph or a report



4
 There is no reason given why the amended complaint added new, alternative verbiage instead
of deleting and replacing the allegations that had already been proven false.

                                            -15-
regarding any horse that he purchased, nor can he assert that any such radiograph

or report inaccurately depicted a horse he purchased. Had the trial court allowed

the amended complaint to be filed, Swearingen’s prior admissions would still

preclude him from asserting the elements of actual reliance and injury which are

necessary to his claims – either personally or as a class representative.

             In an action for fraud in Kentucky, the party claiming harm must

establish six elements of fraud by clear and convincing evidence as follows: (a)

material representation; (b) which is false; (c) known to be false or made

recklessly; (d) made with inducement to be acted upon; (e) acted in reliance

thereon; and (f) causing injury. Wahba v. Don Corlett Motors, Inc., 573 S.W.2d

357, 359 (Ky.App. 1978). The last two elements are, and will remain, absent from

any action Swearingen would assert.

             Swearingen’s second assignment of error is that the trial court erred in

dismissing the class action on the basis that Swearingen was not an appropriate

class representative. Such allegation invites discussion of CR 23.01 and

23.02 which govern class certification in Kentucky. Taken together, those two

Rules provide a comprehensive roadmap to class certification. The mandates of

both Rules must be satisfied before a class may be certified.

             This invitation to discern and analyze all the factors found in CR

23.01 and 23.02 merits little discussion. The whole of this argument misses the


                                         -16-
point that once we have determined that the trial court’s denial of Swearingen’s

motion for leave to amend was not an abuse of discretion, there is simply no case

left for appellant or his counsel to prosecute. Likewise, there is no class

representative left to advance any causes of action. The existence of a justiciable

cause of action and an identified class representative are elemental to the very

existence of a class action. Swearingen, as well as his alleged class’s claims, were

disposed by summary judgment prior to there being any attempt to certify a class

pursuant to our civil rules. It is fundamental that a purported class representative

must have some justiciable cause of action before there could be any analysis of

factors such as numerosity, commonality, typicality, or adequate representation

found in the civil rules. Swearingen, as a class representative, had no valid claim

and therefore could not serve as a representative for any (presently unknown)

injured party that might exist. It is axiomatic that without there being a class

representative, there can be no class action. This issue is further discussed within

our analysis of the trial court’s denial of pre-certification discovery and refusal to

allow the litigation to continue.

             Within his second assignment of error Swearingen alleges the trial

court erred by not permitting class certification discovery prior to dismissing the

class action. In this argument, Swearingen fails to address the fact that the trial




                                         -17-
court’s litigation plan was not only sound but agreed to by his counsel at the

January 2, 2020 status conference.

             The Court: What I’d like you to do is let them take his
                        [Swearingen’s deposition]. Based on what
                        he says and establishes what his claims are
                        and what his facts are then what I’d like to
                        do is convene another one of these type
                        situations where you come forward and say,
                        “Based on his allegations and what he sees
                        his claims we think these would be the
                        common types of claims,” then we will
                        discuss what discovery can go forward then
                        to deal with that. But until I get that locked
                        in I’m not going to let you go out and start
                        taking discovery.

             Counsel:     And that’s fine. I just want to make sure I
                          understood it.

             However, the trial court had no issue with counsel continuing his own

non-formal investigations.

             Counsel:     But as you said, there’s nothing that
                          prohibits us from doing what you’ve –

             The Court: Well, there’s nothing –

             Counsel:     – suggested.

             The Court: – go talk to these people [persons who had
                        purchased horses at the Keeneland sales] all
                        day long.

             After the trial court again explained that once Swearingen was deposed,

the court would be in a position to make determinations on the breadth of formal


                                         -18-
discovery, counsel for Swearingen stated, “I think we understand and I think it makes

sense. That’s fine, Your Honor.”

             While Swearingen complains that he was unable to conduct formal

discovery of potential class members, he always had access to Keeneland’s online

“Sales Summaries” database. That database identifies each horse sold, the

consignor, the buyer, and the purchase amount.5 This database dates back to 1999,

prior to the implementation of digital imagery being utilized by the repository.

When the court asked during its status conference why discovery on the identity of

buyers was necessary when the names were public knowledge, Swearingen’s

counsel stated that it also needed contact information for the buyers. When asked

whether he had even undertaken a Google search for that information, counsel

conceded that he had not. Despite the retention of Mr. Snowden to recruit clients,

counsel’s advertisement of its claims on television, an article in the Wall Street

Journal, and numerous horse industry publications, the appellant was the only

individual who agreed to participate in the lawsuit. As stated by the trial court at

the March 5, 2020 hearing and discussed above, “the case law is very clear that

you don’t file a lawsuit. You don’t put it together as an attorney . . . and then go

out and try to use discovery to find a class rep.”



5
 See KEENELAND SALES SUMMARIES, http://flex.keeneland.com/summaries/summaries.html (last
visited Feb. 3, 2022).

                                         -19-
             Not one of the opinions cited by Swearingen in these arguments

supports the position that a class complaint cannot be dismissed prior to “class

discovery.” An analysis of each cited opinion shows no precedent for allowing an

alleged class, with no representative, and no justiciable claim, to have unrestricted

utilization of the court’s subpoena power for a limitless duration in the hope that it

may one day discover a representative with standing for a class of persons who

may have a cause of action. What appellant’s counsel would invite is a true

“fishing expedition.” No court has held in a factual context similar to this case,

that counsel has a right to use the power of the courts, through the Rules of Civil

Procedure, to find a client who could then intervene as a plaintiff, in a proposed

class action, which has no party plaintiff, in an effort to find a new class

representative. Even were this Court to assume, for purposes of argument, that the

complaint set forth a valid cause of action for which relief might be granted,

counsel is still proposing to be allowed to prosecute a plaintiff-less lawsuit. If a

class had first been certified (even assuming one was located) this outcome would

be different as the unnamed members of that class would still be “plaintiffs.” As

explained in Walters v. Edgar, 163 F.3d 430, 432 (7th Cir. 1998):

                   The plaintiffs argue that even if they do lack
             standing, the suit should not have been dismissed but
             instead other members of the class should have been
             named as the class representatives. This would indeed
             have been the proper course if something had happened
             to deprive the named plaintiffs of standing (or otherwise

                                         -20-
               to render them inappropriate representatives of the
               class) after the suit had been filed, provided that two
               conditions were satisfied: that the suit had been certified
               as a class action, which would make the unnamed class
               members parties to the suit unless and until they opted
               out; and that at least one of these unnamed class
               members had standing.

               In this matter, the underlying plaintiff and purported class

representative by his own testimony: (1) could not meet the elements of his own

complaint; (2) did not meet his own class definition; and (3) suffered no damages

or compensable injury. Under these circumstances there could be no means to

prosecute any claim, much less certify a class. We cannot find any fault with the

trial court’s analysis and we can therefore not say that it abused its discretion.

               Swearingen’s third assignment of error fails for much the same

reason. All allegations of compensable injury found in his complaint were

disproven by his own testimony. That necessary element is missing from all his

causes of action.

               For the foregoing reasons, the judgment of the Fayette Circuit Court,

which dismissed Swearingen’s original class action complaint and denied

Swearingen’s contemporaneous motion to file an amended class action complaint,

is affirmed.

               ALL CONCUR.




                                          -21-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE
                          HAGYARD DAVIDSON MCGEE
Mason L. Miller           ASSOCIATES, PLLC:
William C. Rambicure
Lexington, Kentucky       Sheryl G. Snyder
                          Nolan M. Jackson
ORAL ARGUMENT FOR         Keith Moorman
APPELLANT:                Lexington, Kentucky

Mason L. Miller           BRIEF FOR APPELLEE
Lexington, Kentucky       DEAN DORTON ALLEN FORD,
                          PLLC:

                          W. Craig Robertson III
                          Courtney R. Samford
                          Thomas E. Travis
                          Lexington, Kentucky

                          BRIEF FOR APPELLEES
                          DR. MICHAEL T. HORE, DR.
                          DWAYNE RODGERSON, AND
                          DR. MICHAEL SPIRITO:

                          Michael P. Casey
                          Sarah E. Boggs
                          Lexington, Kentucky

                         BRIEF FOR APPELLEE
                         DR. ROBERT J. HUNT:

                         Thomas W. Miller
                         Elizabeth C. Woodford
                         Lexington, Kentucky

                         ORAL ARGUMENT FOR
                         APPELLEES:

                         Michael P. Casey
                         Courtney R. Samford
                         Lexington, Kentucky

                        -22-